Case 20-20494-GLT      Doc 37    Filed 07/28/20 Entered 07/28/20 15:55:01          Desc Main
                                 Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
   IN RE:                               )
                                        )    Case No. 20-20494 GLT
   Nicole L. Poole,                     )    Chapter 13
   fka Nicole C. Weid                   )
          Debtor                        )
                                        )    Related to Docket No. 34 & 35
   PNC Bank,                            )
          Movant                        )
                                        )
                  Vs.                   )
                                        )
   Nicole L. Poole,                     )
   fka Nicole C. Weid and               )
   Ronda Winnecour, Trustee,            )
          Respondents                   )

          ANSWER TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         AND NOW, comes the debtor, Nicole L. Poole, by and through her attorney,
   Kenneth Steidl, and Steidl and Steinberg, and respectfully represent as follows:
         1.      Admitted.
         2.      Admitted.
         3.      Admitted.
         4.      Admitted.
         5.      Admitted.
         6.      Admitted.
         7.      Denied. The debtor has paid the full monthly plan payment due for the
                 month of July 2020 to the Chapter 13 Trustee. Therefore, at the present
                 time, the debtor is only 1 plan payment behind, and that would be the
                 month of June 2020. The debtor has just been approved for Social Security
                 Disability and she will receive her first full payment from the Social
                 Security Administration in August 2020. She plans to immediately pay the
                 missing payment for June 2020, and she will then be fully current with
                 these plan payments. In addition, now that she will be receiving Social
                 Security Disability, she does not believe she will ever miss a payment to
                 the Chapter 13 Trustee going forward.
         8.      Denied. As previously stated, the debtor is only 1 plan payment behind,
                 which will be the month of June 2020. She has already paid in full the
                 payment due for July 2020.
         9.      Denied. The only arrearage in this plan is one payment that is due for the
                 month of June 2020, and that payment will be paid along with the August
Case 20-20494-GLT       Doc 37    Filed 07/28/20 Entered 07/28/20 15:55:01             Desc Main
                                  Document     Page 2 of 2


                  payment before the Court hearing in this matter scheduled for August 26,
                  2020.
          10.     Admitted.
          11.     Admitted.
          12.     Admitted.
          13.     Admitted.
          14.     Denied. At the present time, the debtor is only 1 plan payment behind,
                  which will be the payment due for June 2020. By the end of August 2020,
                  the debtor believes that this plan will be fully current because she will pay
                  the June and the August payments when she received her Social Security
                  Disability payments which start in August.
          15.     Admitted.
          WHEREFORE, the debtor, Nicole L. Poole, respectfully requests this Honorable
   Court to deny this Motion for Relief from Automatic Stay.

                                                Respectfully submitted,

   July 28, 2020                                /s/ Kenneth Steidl
          DATE                                  Kenneth Steidl, Esquire
                                                Attorney for the Debtor
                                                STEIDL & STEINBERG
                                                707 Grant Street – 28th Floor
                                                Pittsburgh, PA 15219
                                                (412) 391-8000
                                                PA I. D. No. 34965
                                                Ken.Steidl@steidl-steinberg.com


   .
